DETAILED ACTION
This Office action is in reply to application no. 16/905,740, filed 18 June 2020.  Claims 1-20 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities: it purports to depend from the “method of claim 1”, but this is certainly a drafting error, based both on the overall structure of the claims and the fact that claim 19 would depend from the “system of claim 18”.  The Examiner assumes claim 18 was intended to depend from the system of claim 11, and will examine it as such.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: marketing campaign management service, offer eligibility service, credit decisioning service, content presentation engine, offer acceptance engine and fulfillment engine in claims 11-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to statutory categories of invention, as claims 1-10 are each directed to a method (process) and, under the Examiner’s assumption stated above, claims 11-20 are each directed to a system (machine).  The claim(s) recite(s) receiving targeting criteria, identifying a subset of a population that fits with the criteria, reviewing each for underwriting based on other criteria, determining a channel by which to present an offer to a customer who has passed underwriting, providing the offer, and sending an accepted offer to some other thing or entity which opens an account. 
All of this is directed to providing a financial product to a qualified customer, which is a fundamental economic practice of long standing; banks have always been in the business of providing (e.g.) loans to people who, in their opinion, are qualified to borrow; also, providing the offer is a sales activity, and opening an account is a commercial interaction; all of these are among the enumerated “[c]ertain methods of organizing human activity” deemed abstract.
The specification underscores this, as it makes clear, ¶2, that the invention is “generally directed to systems and methods for pre-approving and pre-underwriting customers for financial products”.
Further, they are all mental tasks, practically able to be performed in the human mind or with a pen and paper.  An insurance company representative, for example, can receive on paper the rules by which she may qualify a customer for a policy, can look at paper records of a few potential clients and pick out one who seems to qualify, can look at paper records of that customer and determine, mentally, that the customer in fact does qualify, can determine a channel by which to present an offer (e.g. does she telephone the client or invite him to come in person), can present the offer, and can forward acceptance to the insurer for the stated purpose.  None of these would present the slightest difficulty, and none invoke any technology at all beyond a pen and paper.
This judicial exception is not integrated into a practical application because aside from the bare inclusion of a generic computer, discussed below, nothing is done beyond what was set forth above; this does not go beyond generally linking the abstract idea to the technological environment of networked computers.  See MPEP § 2106.05(h).
As the claims only manipulate information relating to targeting criteria, underwriting data, an offer for a financial product and the like, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such information, being intangible, is not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as simply saying that the abstract steps are performed “in a financial institution information processing apparatus comprising at least one computer processor” does not go beyond such general linkage.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Claim 1 includes a computer with a processor; claim 11 adds a database and several labelled, black-box modules defined only in terms of the functions they perform.  These elements are recited at a high degree of generality and the applicant makes it clear, ¶84, that nothing more than a “general-purpose computer” is required.  It only performs generic computer functions of manipulating information and sharing information with persons and/or other devices.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.
The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination – that is, a generic computer performing a chronological sequence of abstract steps – does nothing more than when they are analyzed individually.  The other independent claim is simply a different embodiment but is likewise directed to a generic computer performing the same or a very similar process.
The dependent claims further do not amount to significantly more than the abstract idea: claims 2, 3, 6, 7, 9, 12, 13, 16, 17 and 19 are simply further descriptive of the type of information being manipulated; claims 4, 5, 14 and 15 simply confine the channel to one of several known, pre-existing means for communicating; claims 8 and 18 simply recite further manipulation of information, and claims 10 and 20 consist entirely of nonfunctional printed matter, of no patentable significance and which in any case does nothing to make the invention less abstract.
The claims are not patent eligible.  The Examiner has conducted a thorough review of the originally-filed application, including the specification and drawing sheets, and finds nothing likely sufficient to overcome this rejection.
For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 11, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over DiCarlo (U.S. Publication No. 2015/0066740) in view of Flowers et al. (U.S. Publication No. 2017/0323345).

In-line citations are to DiCarlo.
With regard to Claim 1:
DiCarlo teaches: A method for presenting pre-approved and pre-underwritten offers to a customer, comprising:
in a financial institution [0005; loans are made by, e.g., “mortgage bankers”] information processing apparatus [abstract; “server computer”] comprising at least one computer processor: [0017; the “server computer” has “at least one processor”]
receiving targeting criteria for an offer for a financial product, [0070; a “borrower’s characteristics” must “match a lender’s criteria” in “forums for negotiation”; that the data exist read on it having been received] wherein the targeting criteria is based on at least one of current accounts with the financial institution, assets, creditworthiness, and credit risk… [abstract; a “credit qualification” reads on either of creditworthiness or credit risk; 0007; “collateral” reads on an asset; 0033; customers may have a “deposit account”]
reviewing each customer in the target population for underwriting for the financial product [0015; “borrowers can subject themselves to a single underwriting where their salient qualification information can be discovered”] based on inferred income for each customer [0071; “income information” from a “third party” is used for the consumer to “seek financing”] and accounts that each customer has with the financial institution, [0090; loans may be conditioned on information regarding a “borrower’s” “account”] wherein the underwriting is performed before the financial product is offered; [0015 as cited above; there is no hint that any offer has yet been proffered]
determining a channel to present the offer to one of the customers that passed underwriting; [0069; an offer “can be associated with a borrower in the system” as a means by which it is “delivered to the borrower”, or the offer may be “e-mailed directly to the borrower”]
communicating the offer to the customer over the selected channel; [id.] and
providing an accepted offer to a fulfilment engine, wherein the fulfilment engine initiates an account opening for the financial product. [0065; if a party “accepts the offer” such as for a loan “modification”, “ownership of the loan is transferred”; 0046; a “user account” is created; whatever software performs these steps reads on the claimed “fulfillment engine”] 

DiCarlo does not explicitly teach identifying a target population of customers for the offer by applying the targeting criteria to a population of customers, wherein the target population is a subset of the population, but it is known in the art.  Flowers teaches providing targeted offers to users via a mobile device. [title] She identifies a “subset of the users” having particular characteristics, [0096] and makes “targeted loan offers” to such users “via a mobile device”. [0185] The process includes monitoring a “user’s financial accounts”. [abstract] Flowers and DiCarlo are analogous art as each is directed to electronic means for matching consumers to loans.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Flowers with that of DiCarlo in order to treat similar consumers similarly, as taught by Flowers; further, it is simply a substitution of one known part for another with predictable results, simply selecting an audience in the manner of Flowers rather than that of DiCarlo; the substitution produces no new and unexpected result.

In this and the subsequent claims, reference to software subcomponents by name such as “fulfillment engine” is considered mere labeling and given no patentable weight.  The “wherein” clause in the final step refers to a step that occurs outside the scope of the claimed invention; it is not positively recited that the step occurs in the “financial institution information processing apparatus” and so is considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 2:
The method of claim 1, wherein the population of customers comprises customers of the financial institution. [0090 as cited above in regard to claim 1]

This claim is not patentably distinct from claim 1.  Claim 1 already includes making use of “accounts that each customer has with the financial institution”, so each customer is already a customer of the financial institution.  Even if it were otherwise, this claim purports to limit the customers and not the claimed method and so is considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 4:
The method of claim 1, wherein the communication channel comprises at least one of text messaging, in-app messaging, browser-based messaging, and email. [0069 as cited above in regard to claim 1; the offer may be “e-mailed directly to the borrower”]

With regard to Claim 5:
The method of claim 1, wherein the communication channel comprises a third-party provider of goods or services associated with the financial product. [0039; information about loans is provided to an exchange]

With regard to Claim 11:
A system [abstract; “server computer”] for presenting pre-approved and pre-underwritten offers to a customer, comprising:
a marketing campaign management service; [as explained above in regard to claim 1, mere labeling of software subcomponents is considered but given no patentable weight]
an offer eligibility service; 
a credit decisioning service; 
a content presentation engine; 
a plurality of systems of record; [Sheet 1, Fig. 1]
an offer acceptance engine; 
a fulfilment engine; and
a database [0016; “database”] comprising a customer profiles for a population of customers; [0016; the database stores information about a “pool of loans” including, 0035, “[l]oan documentation data”] wherein:
the marketing campaign management service provides targeting criteria for an offer for a financial product, [0070; a “borrower’s characteristics” must “match a lender’s criteria” in “forums for negotiation”] wherein the targeting criteria is based on at least one of current accounts with the financial institution, assets, creditworthiness, and credit risk… [abstract; a “credit qualification” reads on either of creditworthiness or credit risk; 0007; “collateral” reads on an asset; 0033; customers may have a “deposit account”] 
the credit decisioning service reviews each customer in the target population for underwriting for the financial product [0015; “borrowers can subject themselves to a single underwriting where their salient qualification information can be discovered”] based on inferred income for each customer [0071; “income information” from a “third party” is used for the consumer to “seek financing”] and accounts that each customer has with the financial institution from the systems of record, [0090; loans may be conditioned on information regarding a “borrower’s” “account”] wherein the underwriting is performed before the financial product is offered; [0015 as cited above; there is no hint that any offer has yet been proffered]
the offer eligibility service determines a channel to present the offer to one of the customers that passed underwriting; [0069; an offer “can be associated with a borrower in the system” as a means by which it is “delivered to the borrower”, or the offer may be “e-mailed directly to the borrower”]
the content presentation engine communicates the offer to the customer over the selected channel; [id.] and
the offer acceptance engine provides an accepted offer to a fulfilment engine, wherein the fulfilment engine initiates an account opening for the financial product. [0065; if a party “accepts the offer” such as for a loan “modification”, “ownership of the loan is transferred”; 0046; a “user account” is created; whatever software performs these steps reads on the claimed “fulfillment engine”]

DiCarlo does not explicitly teach the offer eligibility service identifies a target population of customers for the offer by applying the targeting criteria to the population of customers in the database, wherein the target population is a subset of the population of customers, but it is known in the art.  Flowers teaches providing targeted offers to users via a mobile device. [title] She identifies a “subset of the users” having particular characteristics, [0096] and makes “targeted loan offers” to such users “via a mobile device”. [0185] The process includes monitoring a “user’s financial accounts”. [abstract] Flowers and DiCarlo are analogous art as each is directed to electronic means for matching consumers to loans.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Flowers with that of DiCarlo in order to treat similar consumers similarly, as taught by Flowers; further, it is simply a substitution of one known part for another with predictable results, simply selecting an audience in the manner of Flowers rather than that of DiCarlo; the substitution produces no new and unexpected result.

With regard to Claim 12:
The system of claim 11, wherein the population of customers comprises customers of the financial institution. [0090 as cited above in regard to claim 11]

This claim is not patentably distinct from claim 11.  Claim 11 already includes making use of “accounts that each customer has with the financial institution”, so each customer is already a customer of the financial institution.  Even if it were otherwise, this claim purports to limit the customers and not the claimed system and so is considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 14:
The system of claim 11, wherein the communication channel comprises at least one of text messaging, in-app messaging, browser-based messaging, and email. [0069 as cited above in regard to claim 1; the offer may be “e-mailed directly to the borrower”]

With regard to Claim 15:
The system of claim 11, wherein the communication channel comprises a third-party provider of goods or services associated with the financial product. [0039; information about loans is provided to an exchange]

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over DiCarlo in view of Flowers et al. further in view of Bhattacharya et al. (U.S. Publication No. 2018/0122001).

These claims are similar so are analyzed together.
With regard to Claim 3:
The method of claim 1, wherein the targeting criteria is further based on a likelihood that the customer will not default on the account.

With regard to Claim 13:
The system of claim 11, wherein the targeting criteria is further based on a likelihood that the customer will not default on the account.

DiCarlo and Flowers teach the method of claim 1 and system of claim 11 including as targeting as cited above, but do not explicitly teach using the likelihood of non-default (which is, mathematically, 100% minus the likelihood of default) but it is known in the art.  Bhattacharya teaches a method of evaluating creditworthiness. [title] He includes determining a “value within the range 0-1 that predicts the likelihood of a default by a user”. [0066] Bhattacharya and DiCarlo are analogous art as each is directed to electronic means for managing loan-related information.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Bhattacharya with that of DiCarlo and Flowers in order to reduce a risk of default, as taught by Bhattacharya; further, it is simply a substitution of one known part for another with predictable results, simply using Bhattacharya’s determination in place of, or in addition to, those of DiCarlo when deciding to whom to offer a loan; the substitution produces no new and unexpected result.

Claims 6, 7, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over DiCarlo in view of Flowers et al. further in view of Buerger et al. (U.S. Publication No. 2016/0171555).

Claims 6 and 16 are similar so are analyzed together.
With regard to Claim 6:
The method of claim 1, wherein the underwriting comprises a plurality of levels, and the customer is approved for one of the plurality of levels.

With regard to Claim 16:
The system of claim 11, wherein the underwriting comprises a plurality of levels, and the customer is approved for one of the plurality of levels.

DiCarlo and Flowers teach the method of claim 1 and system of claim 11 including loan approval (e.g. 0073) but do not explicitly teach these claimed levels, but they are known in the art.  Buerger teaches customized financial products [title] in which “Tiers and Sub-Tiers” which “defines what the credit score range” for a customer is required to be approved for a specific “amount” as well as a “specific interest rate”. [0084] Examples are provided. [0086] Buerger and DiCarlo are analogous art as each is directed to electronic means for managing information relating to loans.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Buerger with that of DiCarlo and Flowers in order to tailor a product to a customer’s qualifications, as taught by Buerger; further, it is simply a substitution of one known part for another with predictable results, simply providing Buerger’s tiers and sub-tiers of products rather than the single product of DiCarlo; the substitution produces no new and unexpected result.

With regard to Claim 7:
The method of claim 6, wherein each level is associated with a term for the financial product, the term including at least one of an interest rate and an amount. [Buerger, 0084 as cited above in regard to claim 6]

With regard to Claim 17:
The system of claim 16, wherein each level is associated with a term for the financial product, the term including at least one of an interest rate and an amount. [Buerger, 0084 as cited above in regard to claim 16]

Claims 8, 9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over DiCarlo in view of Flowers et al. further in view of Iannace et al. (U.S. Publication No. 2011/0231233).

Claims 8 and 18 are similar so are analyzed together.
With regard to Claim 8:
The method of claim 1, wherein the customer is approved for a plurality of offers, and further comprising:
prioritizing the offers to the customer;
wherein the offers are presented in the prioritized order.

With regard to Claim 18: (examined as if depending from the system of claim 11; see objection above)
The method of claim 1, wherein the customer is approved for a plurality of offers, and the offer eligibility service prioritizes the offers and presents the offers in the prioritized order.

DiCarlo and Flowers teach the method of claim 1 and system of claim 11 including providing offers, but do not explicitly teach providing multiple offers in ranked order, but it is known in the art.  Ianacce teaches a system to provide offers to mobile devices. [title] A “mobile device display” shows multiple “offers” which are “ranked such that the ones with the highest likelihood of acceptance are displayed above those with lower likelihoods of acceptance”; [0030] such ranking reads on the claimed prioritization.  Iannace and DiCarlo are analogous art as each is directed to electronic means for presenting offers to consumers.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Iannace with that of DiCarlo and Flowers in order to present information such that the most likely relevant appears earliest, as taught by Iannace; further, it is simply a substitution of one known part for another with predictable results, simply organizing a display of information as in Iannace rather than as in DiCarlo; the substitution produces no new and unexpected result.

With regard to Claim 9:
The method of claim 8, wherein the priority is based on an anticipated acceptance probability of each offer. [Iannace, 0030 as cited above in regard to claim 8]

With regard to Claim 19:
The system of claim 18, wherein the priority is based on an anticipated acceptance probability of each offer. [Iannace, 0030 as cited above in regard to claim 18]

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DiCarlo in view of Flowers et al. further in view of Garg et al. (U.S. Publication No. 2019/0080351).

These claims are similar so are analyzed together.
With regard to Claim 10:
The method of claim 1, wherein the offer is presented with dynamic and static content.

With regard to Claim 20:
The system of claim 11, wherein the offer is presented with dynamic and static content.

DiCarlo and Flowers teach the method of claim 1 and system of claim 11, but do not explicitly teach displaying dynamic and static content, and though it is of no patentable significance as explained below, it is known in the art.  Garg teaches providing optimized content to customers. [title] His system may “generate a customized advertisement and cause display of the customized advertisement to a customer. [0042] The advertisement is displayed on a web page (Sheet 1, Fig. 1) which explicitly includes non-customized features such as the typical control icons at the upper right and name of the web site on the upper left.  The customized display items read on dynamic content; the others read on static content.  Garg and DiCarlo are analogous art as each is directed to electronic means for presenting offers to consumers.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Garg with that of DiCarlo and Flowers in order to present information likely relevant to a particular consumer, such as the customized information of Garg; further, it is simply a substitution of one known part for another with predictable results, simply displaying Garg’s content in place of, or in addition to, that of DiCarlo; the substitution produces no new and unexpected result.

These claims are not patentably distinct from their respective parent claims as they consist entirely of nonfunctional printed matter, bearing no functional relation to the substrate and which are therefore considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694